UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7892



CHARLES LEE MARDUK KNIGHT EL,

                                              Petitioner - Appellant,

             versus


RONALD   J.   ANGELONE,  Director,       Virginia
Department of Corrections,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-02-250-3)


Submitted:    February 6, 2003            Decided:     February 13, 2003


Before WILKINS, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Lee Marduk Knight El, Appellant Pro Se. Leah Ann Darron,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Lee Marduk Knight El seeks to appeal the district

court’s order dismissing as untimely his petition filed under 28

U.S.C. § 2254 (2000).   An appeal may not be taken from the final

order in a habeas corpus proceeding unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000). When, as here, a district court dismisses a § 2254 petition

solely on procedural grounds, a certificate of appealability will

not issue unless the petitioner can demonstrate both “(1) ‘that

jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right’ and

(2) ‘that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.’”       Rose v.

Lee, 252 F. 3d 676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529

U.S. 473, 484 (2000)), cert. denied, 534 U.S. 941 (2001).    We have

reviewed the record and conclude for the reasons stated by the

district court that El has not made the requisite showing.    See El

v. Angelone, No. CA-02-250-3 (E.D. Va. Nov. 19, 2002). Accordingly,

we deny a certificate of appealability and dismiss the appeal.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED


                                2